     Case 1:19-cv-01852-JMF Document 1 Filed 02/27/19 Page 1 of 3



Paul M. Basta                                 Richard C. Godfrey, P.C.
Aidan Synnott                                 Andrew B. Bloomer, P.C.
Kyle J. Kimpler                               KIRKLAND & ELLIS LLP
Sarah Harnett                                 300 N. LaSalle
Dan Youngblut                                 Chicago, IL 60654-3406
PAUL, WEISS, RIFKIND, WHARTON &               Telephone: (312) 862-2000
GARRISON LLP                                  Facsimile: (312) 862-2200
1285 Avenue of the Americas
New York, New York 10019                      MDL 2543 Counsel for General Motors LLC
Telephone: (212) 373-3000
Facsimile: (212) 757-3990

Arthur Steinberg
Scott Davidson
KING & SPALDING LLP
1185 Avenue of the Americas
New York, New York 10036
Telephone: (212) 556-2100
Facsimile: (212) 556-2222

Bankruptcy Counsel for General Motors LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                               Chapter 11
MOTORS LIQUIDATION COMPANY, et al.,
                                               Case No. 09-50026 (MG)
f/k/a General Motors Corp., et al.,
                                               (Jointly Administered)
                                   Debtors.


IN RE:
                                               No. 14-MD-2543 (JMF)
GENERAL MOTORS LLC                             No. 14-MC-2543 (JMF)
IGNITION SWITCH LITIGATION
                                               Hon. Jesse M. Furman
This Document Relates To All Actions


         MOTION TO WITHDRAW THE REFERENCE OF ECONOMIC LOSS
                      PLAINTIFFS’ RULE 23 MOTION
     Case 1:19-cv-01852-JMF Document 1 Filed 02/27/19 Page 2 of 3



TO THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK:

       PLEASE TAKE NOTICE that, General Motors LLC, upon and for the reasons

set forth in the accompanying Memorandum of Law in Support of General Motors LLC’s

Motion to Withdraw the Reference of the Economic Loss Plaintiffs’ Rule 23 Motion,

respectfully moves the United States District Court for the Southern District of New York

for an order, pursuant to 28 U.S.C. § 157(d), Federal Rule of Bankruptcy Procedure 5011,

and Local Bankruptcy Rule 5011-1, for entry of an order withdrawing the reference to the

Bankruptcy Court for the Southern District of New York.

       General Motors LLC respectfully requests oral argument on this motion.

                     [Remainder of Page Intentionally Left Blank]




                                           2
     Case 1:19-cv-01852-JMF Document 1 Filed 02/27/19 Page 3 of 3



Dated: February 22, 2019
       New York, New York

                                       Paul M. Basta
Richard C. Godfrey, P.C.               Paul M. Basta
Andrew B. Bloomer, P.C.                Aidan Synnott
KIRKLAND & ELLIS LLP                   Kyle J. Kimpler
300 N. LaSalle                         Sarah Harnett
Chicago, IL 60654-3406                 Dan Youngblut
Telephone: (312) 862-2000              PAUL, WEISS, RIFKIND, WHARTON &
Facsimile: (312) 862-2200              GARRISON LLP
                                       1285 Avenue of the Americas
MDL 2543 Counsel for                   New York, New York 10019
General Motors LLC                     Telephone: (212) 373-3000
                                       Facsimile: (212) 757-3990

                                       Arthur Steinberg
                                       Scott Davidson
                                       KING & SPALDING LLP
                                       1185 Avenue of the Americas
                                       New York, New York 10036
                                       Telephone: (212) 556-2100
                                       Facsimile: (212) 556-2222

                                       Bankruptcy Counsel for General Motors LLC




                                   3
